Citation Nr: 0420209	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-29-710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
chronic anxiety, major depression, and dysthymia.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1970.

The instant appeal arose from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Lincoln, Nebraska, which denied a claim to reopen a claim 
for service connection for chronic anxiety, major depression, 
and dysthymia.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The RO first denied service connection for a nervous 
condition, to include chronic anxiety, major depression, 
dysthymia, and bipolar disorder in January 1996.  In a letter 
dated February 1, 1996, the RO notified the appellant of this 
denial.  He did
not initiate an appeal; consequently, the January 1996 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).
 
Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  The Board of Veterans' Appeals 
(Board) notes that, prior to the time the veteran filed the 
current claim to reopen in April 2003, the law pertaining to 
new and material evidence was amended to define "new" as 
not previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  The effective date of the 
amended regulation is August 29, 2001.  Therefore, the new 
standard is applicable to the claim on appeal.
 
The RO did provide the veteran with the text of the amended 
regulation in the September 2003 Statement of the Case.  
However, the RO has not adjudicated the claim under the 
amended new and material standard.  Both the May 2003 rating 
decision on appeal and the September 2003 Statement of the 
Case, in the portions of those documents addressing the 
reasons supporting the denial of the claim to reopen, refer 
to new and material evidence as "evidence not previously 
submitted which bears directly and substantially upon the 
claim" and further explains that "[t]his evidence cannot be 
cumulative or redundant, and must by itself (or in connection 
with other previously submitted evidence) be significant 
enough to warrant reconsideration of the claim."  This 
language is lifted almost verbatim from the old version of 
38 C.F.R. § 3.156(a), which is not for application in this 
case. 

Accordingly, because the RO has not yet considered the new 
and material aspect of this claim with regard to the amended 
regulation, a decision by the Board at this time would be 
potentially prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, a remand is 
required.
 
Accordingly, this case is REMANDED to the RO for the 
following action:
 
The RO should readjudicate the issue of 
whether there is new and material 
evidence to reopen the claim of 
entitlement to service connection for an 
acquired psychiatric disorder under the 
definition of new and material evidence 
as in effect on and since August 29, 
2001, as found at 38 C.F.R. § 3.156(a) 
(2003).  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




